ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that MICHAEL A. DIAMOND, Judge of the Municipal Court of the Township of Winslow, be publicly reprimanded for violating Canon 1 (a judge should personally observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), and Canon 3A(6)(a judge shall neither initiate nor consider ex parte or other communications concerning a pending or impending proceeding) of the Code of Judicial Conduct;
And respondent having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and MICHAEL A. DIAMOND, Judge of the Municipal Court of the Township of Winslow, is hereby publicly reprimanded.